DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy et al. (US 2016/0099433) in view of Kim (US 2013/0194761; herafter Kim ‘761), and further in view of Kim et al. (US 2018/0046220; hereafter Kim ‘220).
Regarding claim 1:
Prushinskiy discloses:
A flexible display apparatus (abstract), comprising: 
a supporting member (Fig. 12: 120’ and 130’) 
a flexible substrate (Fig. 12: 210, as described in, e.g., paragraph 56), and 
including a plurality of display areas and a bending area between the plurality of display areas (as seen in, e.g., Fig. 13);
a display unit provided in the plurality of display areas and the bending area of the flexible substrate (as seen in, e.g., Fig. 13);
a cover film covering the display unit (paragraph 55); and
a filler filled into an open portion where a portion of the supporting member has been removed under the bending area (Fig. 12: 500; paragraph 118),
wherein a maximum height of the open portion is the same as the thickness of the support member.
However, Prushinskiy does not disclose:
(A) the flexible display substrate is not:
“coated on the supporting member”1

Regarding (A):
Kim ‘761 discloses:
a flexible substrate coating on the supporting member (Fig. 1: 120 on Fig. 1: 110; paragraph 31).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Prushinskiy the elements taught by Kim ‘761.
The rationale is as follows:
Prushinskiy and Kim ‘761 are directed to the same field of art.
Kim ‘761 discloses not separating a glass substrate prevents damage during manufacturing (paragraph 31). Prushinskiy is essentially similar to Kim ‘761 except has a second supporting member on the other side, so Kim ‘761’s process is certainly applicable. One of ordinary skill in the art could have included this with predictable results.
Regarding (B):
Kim ‘220 discloses:
wherein a coating has a thickness different than the thickness of the supporting member at the center of the open portion (Fig. 6F; paragraph 140).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Prushinskiy in view of Kim ‘761 wherein the filler has a thickness different than the thickness of the supporting member at the center of the open portion, as suggested by Kim ‘220.
The rationale is as follows:

The coating layer of Kim ‘220, while in a somewhat different place, is similar to and serves a similar purpose to the filler of Prushinskiy. Therefore it would have been obvious that Prushinskiy’s filler could only partially lfill the recess. This could, e.g., save on material or make it easier to bend or fold the area. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Prushinskiy, etc., discloses:
wherein the supporting member comprises a glass material (taught by Kim ‘761: e.g., paragraph 31), and
the filler comprises an adhesive material (it must be as no other way to attach it is disclosed).
Regarding claim 3:
Prushinskiy, etc., discloses:
the supporting member includes a plurality of supporting parts respectively supporting
the plurality of display areas (Fig. 12: 120’ and 130’) and an elastic portion supporting the bending area (Fig. 12: 500; paragraph 118);
the elastic portion comprises the filler (as seen in Fig. 12), and
each of the plurality of supporting parts and the filler are directly coupled to a rear surface of the flexible substrate (Fig. 12).
Regarding claim 6:
Prushinskiy, etc., as discussed so far, does not disclose:
“wherein the flexible substrate is folded in a direction in which the plurality of display areas face each other.”
However, this is also disclosed in Kim ‘220 (see, e.g., Fig. 9B).

The rationale is as follows:
This is just a different way of folding the device, very similar to what’s already disclosed in Prushinskiy. One of ordinary skill in the art could have included it with predictable results.
Regarding claims 7 and 18:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 29:
Prushinskiy, etc., discloses a flexible display apparatus as discussed above.
Prushinskiy, etc., does not disclose:
“wherein the glass substrate has a thickness of 0.01 mm to 1.0 mm.”
(Neither give any dimensions.)
Nonetheless this would have been obvious to one of ordinary skill in the art at the time of the invention. The rationale is as follows:
The appropriate thickness can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.

Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 4, 8-12, 16, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy in view of Kim ‘761, and further in view of Kim ‘220, and further in view of Tsai et al. (US 10,014,352).
Regarding claim 4:
Prushinskiy, etc., discloses a flexible display apparatus as discussed above.
Prushinskiy, etc., does not disclose:
“wherein the elastic portion has a concave or convex cross-sectional shape.”
Tsai discloses:
wherein an opening in a supporting member can have a concave or convex cross-sectional shape (column 5, lines 5-15: “circular”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Prushinskiy, etc., the elements taught by Tsai.
The rationale is as follows:
Prushinskiy, Kim ‘761, Kim ‘220 and Tsai are directed to the same field of art.
Tsai discloses the exact same opening used by Prushinskiy but also that numerous other shapes are possible. One of ordinary skill in the art could have substituted one of these shapes with predictable results.
Regarding claims 8 and 9:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 10:
Prushinskiy, etc., discloses:
wherein a cross-sectional area of the open portion parallel to the rear surface of the flexible substrate increases in a direction distancing from the rear surface of the flexible substrate (follows from the curved shape).
Regarding claim 11:
Prushinskiy, etc., discloses:
wherein an angle between the rear surface of the flexible substrate and the  inclined surface is an acute angle (this is already true in some embodiments of Prushinskiy, e.g., Fig. 1, so it would follow in the combination).
Regarding claim 12:
Prushinskiy, etc., discloses:
wherein an angle between the rear surface of the flexible substrate and the  inclined surface is within a range of 15 degrees to 70 degrees (this is already true in some embodiments of Prushinskiy, e.g., Fig. 1, so it would follow in the combination).
Regarding claim 16:
wherein the filler has a concave or convex cross-sectional shape (if the opening is shaped this way as taught by Tsai, the filler will be too).
Regarding claim 31:
Prushinskiy, etc., discloses:
the open portion comprises an inclined surface having a curved shape by the glass etching process (the shape is taught by Tsai as discussed above).
Prushinskiy, etc., as discussed so far, does not disclose:
“the open portion is formed by a glass etching process using an etchant”
However, Prushinskiy does disclose that a glass etching process is used to separate a supporting substrate (e.g., paragraph 102).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Prushinskiy, etc., wherein the open portion is formed by a glass etching process using an etchant.
The rationale is as follows:
This is just the same process already disclosed by Prushinskiy, albeit with a different substrate, but nonetheless its applicability to the glass substrate taught by Kim ‘761 would have predictable to one of ordinary skill in the art.
Regarding claim 32:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy in view of Kim ‘761, and further in view of Kim ‘220, and further in view of Leng (US 2017/0373121).
Regarding claim 30:
Prushinskiy, etc., discloses a flexible display apparatus as discussed in the rejection of claim 1.
Prushinskiy, etc.,  does not disclose:
“wherein the flexible substrate is wound in a spiral shape.”
Leng discloses:
wherein the flexible substrate is wound in a spiral shape (follows from Fig. 5: with multiple folding areas it can be wound into a spiral shape).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Prushinskiy, etc., the elements taught by Leng.
The rationale is as follows:
Prushinskiy, Kim ‘761, Kim ‘220 and Leng are directed to the same field of art.
This is exactly what is already disclosed in Prushinskiy except there are multiple bending areas. This has obvious utility and one of ordinary skill in the art could have included it with predictable results.

Response to Arguments
Applicant's arguments filed 24 August 2021 have been fully considered but they are not persuasive.
Applicant argues (starting on page 11) that the new language directed to the thickness of the filter at the center is not disclosed by Prushinskiy and Kim ‘761, and also by the other reference. This argument is persuasive, but Kim ‘220 has now been relied upon to teach this additional element. Therefore applicant’s arguments are not persuasive in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Prushinskiy the flexible display substrate is first coated on a glass substrate 400, which is then removed, and then the supporting member is coated on the flexible display substrate. The final product does have it “coating” the supporting member, and as this is not a method of manufacturing, this is probably sufficient to meet the claim as written. Nonetheless for thoroughness Kim ‘761 will be relied upon.